TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00541-CR


                                   Robert Thomas, Appellant

                                                v.

                                  The State of Texas, Appellee


           FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-DC-17-208383, THE HONORABLE BOB PERKINS, JUDGE PRESIDING


                                           ORDER


PER CURIAM

               We withdraw the opinion and judgment dated October 2, 2018, and reinstate the

appeal. The reporter’s record is due 30 days from the date of this order.

               It is ordered on January 11, 2019.



Before Justices Goodwin, Baker, and Triana

Do Not Publish